J-S04038-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    AARON WILLIAMS                             :
                                               :
                       Appellant               :   No. 892 EDA 2020

          Appeal from the Judgment of Sentence Entered April 26, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0012350-2015


BEFORE:      BENDER, P.J.E., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                      FILED FEBRUARY 11, 2022

        Aaron Williams appeals from the April 26, 2019 aggregate judgment of

sentence of 3½ to 7 years’ imprisonment, followed by 3 years’ probation,

imposed after he was found guilty of possession with intent to deliver a

controlled substance (“PWID”) and seven counts of possessing instruments of

crime (“PIC”).1 After careful review, we affirm the judgement of sentence.

        The trial court summarized the relevant facts of this case as follows:

              On November 20, 2015, at about 7:00 a.m.,
              Pennsylvania State Parole Officer Timothy Stevenson
              and several other law enforcement personnel went to
              a residence locate at 1336 North Allison Street to
              serve an arrest warrant and a DNA search warrant on
              Trevon Bostic[k], [A]ppellant’s brother. While there,
              the agent and other members of his team did not
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   35 P.S. §§ 780-113(a)(30) and 18 Pa.C.S.A. § 907(a), respectively.
J-S04038-22


          encounter Bostick but did interact with [A]ppellant,
          who was inside the residence at the time.

          Philadelphia Police Detective Carl Watkins was a
          member of the team that went to 1336 North Allison
          Street. He and the other law enforcement officers
          entered the residence and saw [A]ppellant, who had
          come from the residence’s second floor. After the
          team secured the first floor, Detective Watkins, along
          with Detective Tom Price went to the residence’s
          second floor where [A]ppellant said he had come from
          when police saw him.

          Once on the second floor Detective Watkins went to
          the rear bedroom and began checking for persons
          therein which included turning over a mattress to see
          if anyone was hiding under the bed. When he
          overturned the mattress he observed a pistol and an
          extended magazine that was in plain view.           He
          informed Detective Price about seeing the gun and
          when Detective Price came around to the side of the
          bed where the gun was situated, both detectives
          observed a casserole plate that had a white substance
          on it that tested positive for the presence of cocaine.
          Both detectives bagged up the crack cocaine and left
          it and the gun in the locations where they observed
          them. They then informed the parole supervising
          agent about what they had seen and he contacted the
          Philadelphia Police Department’s Narcotics Unit.

          Philadelphia Police Officer Joseph McCook of the
          Narcotics Field Unit, upon being informed about what
          the two above mentioned detectives observed,
          obtained a search warrant for the residence. He and
          other officers executed the warrant about 11:30 a.m.,
          on November 20, 2015. The search resulted in the
          seizure of the gun, which was loaded, the extended
          clip, which had twenty-six bullets in it, and the alleged
          crack cocaine observed by the detectives in the
          second floor back bedroom.

          Police also recovered from that room and a middle
          bedroom[:] 1.) another loaded magazine clip; 2.) a
          loaded Colt AR 15 that had twenty-four bullets in an

                                    -2-
J-S04038-22


           attached magazine; 3.) a Ruger handgun loaded with
           six bullets; 4.) a Mossberg .12 gauge shotgun; 168
           bags filled with what testing revealed to be just over
           seven grams of heroin from a shelf on top of a bureau;
           6.) two identifications cards containing the name
           [Aaron] Williams; two scales; 7.) mail addressed to
           [A]ppellant; and 8.) items used in a drug operation
           such as spoons, razors, a knife, a dust mask, a
           grinder, a cooking pot, Pyrex glassware, and three
           plates, some of which contained drug residue on
           them. Small unused and new Ziploc bags, an ink
           stamp, and gloves were seized from a middle
           bedroom. Finally, police recovered three handguns
           and ammunition from the first floor of the residence.
           The amount of the drugs recovered had a street value
           of $208,879 dollars and an expert testified that the
           drugs were possessed for distribution and sale based
           on the totality of circumstances.

Trial court opinion, 10/22/20 at 2-3 (citations to notes of testimony and

footnotes omitted).

     On April 14, 2016, Appellant filed an omnibus pretrial motion to

suppress all the physical evidence seized by police in connection with the

execution of the search warrant at the North Allison Street residence.

Following a hearing, the suppression court denied Appellant’s motion on

November 3, 2016. Appellant waived his right to a jury and proceeded to

bench trial on November 20, 2018. Following a one-day bench trial, the trial

court found Appellant guilty of PWID and seven counts of PIC.       As noted,

Appellant was sentenced to an aggregate term of 3½ to 7 years’

imprisonment, followed by 3 years’ probation, on April 26, 2019.

     Appellant did not file post-sentence motions or a direct appeal.

Following the reinstatement of his direct appeal rights nunc pro tunc,

                                   -3-
J-S04038-22


Appellant filed a timely notice of appeal on March 9, 2020. On July 13, 2020,

the trial court directed Appellant to file a concise statement of errors

complained of on appeal, in accordance with Pa.R.A.P. 1925(b). Appellant

filed his timely Rule 1925(b) statement on August 4, 2020, and the trial court

filed its Rule 1925(a) opinion on October 22, 2020.

       Appellant raises the following issue for our review:

              [1.]   Whether the [trial] court erred in finding the
                     Appellant guilty beyond a reasonable doubt
                     where it was established that multiple
                     individuals had access to the domicile and there
                     is no evidence that the Appellant ever handled
                     any of the narcotics or weapons[?]

Appellant’s brief at 6.2

       Our standard of review in evaluating a challenge to the sufficiency of

the evidence is as follows:

              In reviewing the sufficiency of the evidence, we must
              determine whether the evidence admitted at trial and
              all reasonable inferences drawn therefrom, viewed in
              the light most favorable to the Commonwealth as
              verdict winner, is sufficient to prove every element of
              the offense beyond a reasonable doubt.           As an
              appellate court, we may not re-weigh the evidence
              and substitute our judgment for that of the fact-
              finder. Any question of doubt is for the fact-finder
              unless the evidence is so weak and inconclusive that
              as a matter of law no probability of fact can be drawn
              from the combined circumstances.


____________________________________________


2Appellant has indicated that he is withdrawing the claim raised in his Rule
1925(b) statement that the suppression court erred in denying his suppression
motion. See Appellant’s brief at 5.


                                           -4-
J-S04038-22


Commonwealth v. Thomas, 988 A.2d 669, 670 (Pa.Super. 2009) (citations

omitted), appeal denied, 4 A.3d 1054 (Pa. 2010).

        Preliminarily, we note that to the extent Appellant argues that there was

insufficient evidence to sustain his conviction for PIC, we find this claim is

waived. Rule 1925(b) provides, inter alia, that “[i]ssues not included in the

Statement and/or not raised in accordance with the provisions of this

paragraph (b)(4) are waived.”       Pa.R.A.P.1925(b)(4)(vii).   It is well settled

that,

              [i]n order to preserve a challenge to the sufficiency of
              the evidence on appeal, an appellant’s Rule 1925(b)
              statement must state with specificity the element or
              elements upon which the appellant alleges that the
              evidence was insufficient.

Commonwealth v. Garland, 63 A.3d 339, 344 (Pa.Super. 2013) (citations

and internal quotation marks omitted).

        Here, our review establishes that Appellant’s Rule 1925(b) statement

fails to identify the specific elements of PIC that the Commonwealth failed to

prove. See Rule 1925(b) statement, 8/4/20, at unnumbered page 1. On the

contrary, Appellant’s Rule 1925(b) statement makes no mention of the crime

of PIC whatsoever, nor does it reference any of the weapons found at the

residence.    Id.   Accordingly, Appellant has waived any challenge to the

sufficiency of the evidence with respect to PIC.

        We now turn to Appellant’s claim that there was insufficient evidence to

sustain his conviction for PWID. To sustain a conviction for the crime of PWID,


                                       -5-
J-S04038-22


the Commonwealth must prove that Appellant knowingly created, delivered,

or possessed a controlled or counterfeit substance with the intent to

manufacture, distribute, or deliver it. 35 P.S. § 780–113(a)(30).

       Here, the crux of Appellant’s claim is that the Commonwealth failed to

prove that he was the individual in possession or control of the narcotics found

in the residence and that “[t]he evidence at trial establishes that [he] was

merely present in [the] house when a warrant was executed.” (Appellant’s

brief at 8-9.) We disagree.

       In situations where it cannot be proven that a suspect had the narcotics

on his person, the Commonwealth is required to prove constructive

possession.      Commonwealth v. Hopkins, 67 A.3d 817, 820 (Pa.Super.

2013), appeal denied, 78 A.3d 1090 (Pa. 2013).

               Constructive possession is a legal fiction, a pragmatic
               construct to deal with the realities of criminal law
               enforcement. Constructive possession is an inference
               arising from a set of facts that possession of the
               contraband was more likely than not. We have
               defined constructive possession as conscious
               dominion.      We subsequently defined conscious
               dominion as the power to control the contraband and
               the intent to exercise that control.

Commonwealth v. Brown, 48 A.3d 426, 430 (Pa.Super. 2012) (citations

and internal quotation marks omitted), appeal denied, 63 A.3d 1243 (Pa.

2013). As with any other element of a crime, the Commonwealth may sustain

its   burden    of   proving   constructive   possession   by   means    of   wholly

circumstantial evidence. Hopkins, 67 A.3d at 820.


                                        -6-
J-S04038-22


      Viewing the evidence in the light most favorable to the Commonwealth

as the verdict winner, we conclude that there was sufficient evidence to

establish that Appellant constructively possessed the narcotics in question.

The record establishes that on the morning of November 20, 2015, police

executed a search warrant at the North Allison Street residence and found the

following items in the middle and rear bedrooms on the second floor:            a

casserole dish containing approximately 2,071.99 grams of cocaine; a bag

containing 168 stamped packets of heroin with a total weight of 7.09 grams;

and two digital scales. Notes of testimony, 11/20/18 at 15-16, 24-28, 54.

Police Officer Kevin Keys, an expert in narcotic sales assigned to the Narcotics

Field Unit, testified that the amount of the narcotics recovered had a street

value of $208,879.00, and that in his opinion they were possessed with the

intent to distribute, based upon the totality of circumstances. Id. at 53-55.

      The record further establishes that police recovered numerous items

from these two bedrooms that are commonly utilized in drug distribution,

including spoons; razors; a knife and grinder; glassware and plates, some of

which contained drug residue; small Ziploc bags; as ink stamp; and gloves.

Id. at. 26-32, 55. During a search of the rear second-floor bedroom, police




                                     -7-
J-S04038-22


also recovered four pieces of mail addressed to Appellant and two of his

identification cards. Id. at 27-28, 30.3

       The Commonwealth presented evidence at trial to establish that

Appellant was alone in the residence at the time the police arrived and was

observed by Detective Karl Watkins and other members of the law

enforcement team coming from the second floor there the bulk of the drugs

and drug-related paraphernalia was found.             Id. at 14-15, 19-20.      The

testimony of Appellant’s mother, Gail Randolph-Williams, further confirmed

that Appellant resided in the house, and Appellant himself acknowledged to

police that he had come from the upstairs bedroom “at the top of the step[s]”

when they arrived. Id. at 14, 18-19, 71.

       Appellant contends, without any support in the record, that the narcotics

found by police belonged to the other individuals who resided at the home –

namely, his brother. Appellant’s brief at 9. We find that this claim is equally

without merit. Courts in this Commonwealth have long recognized that two

persons     may     constructively     possess   narcotics   at   the   same   time.

Commonwealth v. Katona, 191 A.3d 8, 12 (Pa.Super. 2018), affirmed,

240 A.3d 463 (Pa. 2020); see also Commonwealth v. Johnson, 26 A.3d

1078, 1094 (Pa. 2011) (“constructive possession may be found in one or more


____________________________________________


3 The record reflects that the police also recovered multiple firearms and
ammunition from the residence that are not relevant to Appellant’s claim on
appeal. See notes of testimony, 11/20/18 at 24-25, 32-33.


                                           -8-
J-S04038-22


actors where the item [at] issue is in an area of joint control and equal access.”

(citation and internal quotation marks omitted)).

      Based on the foregoing, we find that the Commonwealth presented

sufficient evidence for the trial court, sitting as factfinder, to conclude that

Appellant possessed “the power to control the [narcotics] and the intent to

exercise that control.”   Brown, 48 A.3d at 430.        Accordingly, Appellant’s

sufficiency claim must fail.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/11/2022




                                      -9-